NOT DESIGNATED FOR PUBLICATION

                                            Nos. 124,942
                                                 124,943

                IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                                L.S.,
                                              Appellee,

                                                  v.

                                           C.S. and E.S.,
                                            Appellants.


                                  MEMORANDUM OPINION

        Appeal from Ford District Court; LAURA H. LEWIS, judge. Opinion filed November 10, 2022.
Reversed.


        Van Z. Hampton, of Warrior Lawyers International, of Dodge City, for appellants.


        Casey Johnson and Noah Hahs, of Kansas Legal Services, Inc., of Kansas City and Dodge City,
for appellee.


Before ARNOLD-BURGER, C.J., GREEN and MALONE, JJ.


        PER CURIAM: The Ford County District Court granted L.S. and her daughter,
W.S., final protection from stalking (PFS) orders against each of L.S.'s parents, C.S. and
E.S., who are both residents of Alabama. After fleeing her parents' house in January
2021, L.S. moved across the country to Montana. Her parents filed legal actions in both
Alabama and Montana to gain custody of their granddaughter and to force their daughter
to return home. But L.S. and W.S. soon left Montana and moved to Dodge City. Once in
Kansas, L.S. filed PFS petitions against each of her parents, alleging they were engaging
in a continual course of conduct and abusing the legal system by trying to force her back
                                                   1
to Alabama. C.S. and E.S. filed limited appearances to argue that the district court lacked
personal jurisdiction over them because none of the alleged acts occurred in Kansas and
they had no contact with the state. The district court found it had personal jurisdiction
over the defendants and granted a final PFS order against each parent.


       C.S. and E.S. appeal, challenging the district court's finding of personal
jurisdiction and the sufficiency of the evidence supporting the PFS orders. Finding the
district court lacked personal jurisdiction over the nonresident defendants under the
Kansas long-arm statute, K.S.A. 2021 Supp. 60-308, we reverse the district court's
judgment and vacate the final PFS orders as void for lack of personal jurisdiction.


                        FACTUAL AND PROCEDURAL BACKGROUND

       L.S., born in 1992, and her daughter, W.S., born in 2014, lived with L.S.'s father
and mother, C.S. and E.S., in their home in Alabama. According to L.S., her parents—
specifically her father—believed that young unmarried women should live at home until
marriage and sabotaged her prior attempts to get a job and move out. On January 1, 2021,
L.S. took her daughter with only the belongings they could carry and left for the airport,
relocating to Stevensville, Montana. L.S. later explained that she fled Alabama because
she needed to "leave [her parents'] controlling environment."


       Soon after L.S. and W.S. relocated to Montana, a petition alleging that W.S. was a
child in need of care was filed in Franklin County, Alabama. L.S. believed the action was
initiated by her parents, but the case was dismissed because she and W.S. were living in
Montana. Although the record is unclear, it appears that C.S. and E.S. also sought
custody of W.S. in Alabama around the same time.


       E.S. allegedly called a local police department in Montana and requested they
perform a welfare check on L.S. and her daughter. E.S. called in another welfare check

                                              2
shortly after the first. L.S. soon noticed that her mother was also logging into her email
accounts. Around this time, L.S. requested that her parents send her the items she had left
behind at their house—including her computer, iPhone, clothing, and social security
cards and birth certificates for W.S. and herself. Although L.S. provided her parents with
her Montana address so they could send the items, the parents did not do so.


       Not long after L.S. provided her parents with her address, they filed for custody of
W.S. in Montana. But, in June 2021, before L.S. was served with the custody action, she
and W.S. moved to Kansas. L.S. explained that she took her daughter and left Montana
"because the housing economy and the job market . . . were not conducive to starting a
family," not because she was fleeing from her parents' attempts to obtain custody of W.S.
L.S. was later served in Kansas with the Montana custody action. In emails between the
attorneys in Montana, E.S.'s attorney advised that E.S. was likely to file a "new action . . .
in Kansas in the coming weeks." But C.S. and E.S. never followed through with filing a
lawsuit for custody of W.S. in Kansas.


       On October 14, 2021, L.S. filed PFS petitions against C.S. and E.S. in the Ford
County District Court. In attachments to her petition, L.S. alleged that C.S. and E.S. had
kept her in a "controlling and mentally abusive environment," had tried to make her stay
in their house, had prevented her from maintaining employment, had filed two lawsuits
alleging that she was unfit to raise her daughter, and had tried to gain custody of W.S. in
Montana and Alabama. The petitions specifically requested an order restraining C.S. and
E.S. from "abusing, molesting or interfering with [her] privacy rights" and from
"following, harassing, telephoning, contacting or otherwise communicating with [her]."
C.S. and E.S. were served with the petitions in Alabama.


       C.S. and E.S. filed identical, pro se notices of limited appearance and motions to
dismiss for lack of personal jurisdiction. In their motions, C.S. and E.S. noted that none


                                              3
of the acts L.S. complained of had occurred in Kansas, that they had not been Kansas
residents for nearly 20 years, and that the Kansas court lacked personal jurisdiction.


       On November 18, 2021, the district court held a joint hearing on the PFS petitions.
L.S. appeared in person and the defendants did not appear. The district court denied the
defendants' motions to dismiss, noting that although none of the acts outlined in L.S.'s
petition occurred in Kansas, the court still had personal jurisdiction over C.S. and E.S.
because they had been personally served. The district court heard testimony from L.S.,
under examination by the court, and she recounted the allegations in her petitions. The
district court allowed L.S. to amend her petitions so the requested relief covered W.S.


       After reviewing the petitions and hearing the testimony, the district judge stated:


       "I am going to find that this is a continuing series of events that it sounds to the Court it is
       clear that it started outside of the state of Kansas, in the state of Alabama, continued into
       the state of Montana, and that is course of conduct, specifically harassment, that
       continues now that you're living in the state of Kansas. Therefore, I do believe that there
       is sufficient clear and convincing evidence which is actually—the Court only has to find
       a preponderance of the evidence, meaning it's more likely than not that this behavior has
       occurred. However, I do believe that this behavior had occurred. However, I do believe
       that there's an even higher burden that's been met. So I will grant you a protection from
       stalking against both [C.S.] and [E.S.]."


       The district court proceeded to collect personal information about C.S. and E.S. to
enter the final orders into the NCIC National Database. The district court then formally
announced its ruling, noting that it had personal and subject matter jurisdiction and that
although "some of these events occurred outside the state of Kansas," L.S.'s parents'
behavior was "ongoing and continuing" and L.S. had presented sufficient evidence to
support that her parents were "a credible threat to the physical safety" of L.S. and W.S.



                                                      4
       C.S. and E.S. obtained Kansas counsel, who entered an appearance on their behalf,
and each filed a "Motion to Alter or Amend Judgment and to Dismiss Action." In the
motions, C.S. and E.S. attacked the district court's finding of personal jurisdiction, noting
that they had not been present in Kansas and that none of the alleged acts of harassment
took place in Kansas—all the conduct supporting the orders occurred in either Alabama
or Montana. C.S. and E.S. requested the district court to dismiss L.S.'s actions for lack of
jurisdiction.


       The district court held a hearing on the motions on January 7, 2022. L.S. obtained
an attorney to represent her at the hearing. C.S. and E.S. argued that the district court had
erred in finding it had personal jurisdiction over them because they had committed no
acts inside Kansas and had not submitted to jurisdiction in Kansas. They also argued the
evidence at the first hearing was insufficient to support the PFS orders because any
actions they had taken had a legitimate purpose. L.S.'s attorney maintained that C.S. and
E.S. had established minimum contacts with Kansas sufficient to establish personal
jurisdiction. The district court denied the motions, finding it had personal jurisdiction
over C.S. and E.S. under K.S.A. 2021 Supp. 60-308(b)(1)(B) and (b)(1)(L). The court
explained that C.S. and E.S. had been personally served and had committed a "tortious
act in this state, i.e., intentionally—intentional infliction of emotional distress, tort of
outrage, breach of privacy, defamation, etc." C.S. and E.S. each timely appealed the
district court's judgment. This court consolidated the appeals.


                                   PERSONAL JURISDICTION

       C.S. and E.S. argue that the district court erroneously found that it had personal
jurisdiction over them because they did not avail themselves to the privilege of
conducting activities in Kansas and they did not invoke the benefits and protections of
Kansas laws. L.S. contends that her parents' harassing "course of conduct through family
members, their attorneys, and the past cases evidenced in Alabama and Montana" gave

                                                5
the district court personal jurisdiction under K.S.A. 2021 Supp. 60-308(b)(1)(B) and
(b)(1)(L).


       Appellate courts exercise unlimited review of jurisdictional issues because
whether jurisdiction exists is a question of law. Norris v. Kansas Employment Security
Bd. of Review, 303 Kan. 834, 837, 367 P.3d 1252 (2016). As the plaintiff/petitioner, L.S.
bears the burden of establishing the district court's jurisdiction over C.S. and E.S.
Merriman v. Crompton Corp., 282 Kan. 433, 439, 146 P.3d 162 (2006); Kluin v.
American Suzuki Motor Corp., 274 Kan. 888, 893, 56 P.3d 829 (2002).


       Before turning to Kansas law on personal jurisdiction of courts over nonresident
defendants, we will briefly survey how other states have addressed whether personal
jurisdiction is required to enter a protective order against a nonresident defendant—even
though neither party has discussed decisions from other states in their briefing. Cases
from other states have reached conflicting conclusions. Several states have found that
personal jurisdiction is a prerequisite for a court to issue any protective order against a
nonresident defendant. See, e.g., Becker v. Johnson, 937 So. 2d 1128, 1131 (Fla. Dist. Ct.
App. 2006) (holding "[t]he 'constitutional touchstone remains whether the defendant
purposefully established "minimum contacts" in the forum State,'" and finding
nonresident husband's phone calls were insufficient contacts); T.L. v. W.L., 820 A.2d 506,
515-16 (Del. Fam. Ct. 2003) (holding nonresident husband lacked minimum contacts to
make it reasonable for him to appear and defend against his wife's request for a protective
order and noting that she could seek such an order in the state where the conduct
occurred).


       On the other hand, at least one state—Iowa—has found that personal jurisdiction
over a nonresident defendant is unnecessary to issue a protective order on behalf of a
resident under the "status" exception to personal jurisdiction. Bartsch v. Bartsch, 636
N.W.2d 3, 6 (Iowa 2001) (upholding protective order over a nonresident because the

                                              6
court's ruling did not purport to grant affirmative relief against the defendant husband,
but merely preserved the protected status accorded to his wife as a resident of the state).


       But most states have drawn a distinction between temporary and final—or
prohibitive and affirmative—orders, finding that personal jurisdiction is not required to
enter temporary orders to protect the status of their resident, but it is required to enter a
final order that imposes obligations on the nonresident defendant and is accompanied by
collateral consequences, such as registration on national databases and the potential loss
of the constitutional right to a firearm. See Fox v. Fox, 197 Vt. 466, 106 A.3d 919 (2014);
Hemenway v. Hemenway, 159 N.H. 680, 992 A.2d 575 (2010); Caplan v. Donovan, 450
Mass. 463, 879 N.E.2d 117 (2008); Spencer v. Spencer, 191 S.W.3d 14 (Ky. Ct. App.
2006); Shah v. Shah, 184 N.J. 125, 875 A.2d 931 (2005).


       The orders at issue in this case were final orders, accompanied by collateral
consequences for the nonresident defendants—C.S. and E.S. were placed on the NCIC
National Database. Thus, under the rationale of most jurisdictions that have addressed the
matter, the district court is required to have personal jurisdiction over the nonresident
defendant to enter final orders of protection from abuse or stalking.


Kansas long-arm statute


       In Kansas, personal jurisdiction of courts over nonresident defendants is governed
by the Kansas long-arm statute, K.S.A. 2021 Supp. 60-308(b). We will set forth the part
of that statute at issue in this case:


               "(b) Submitting to jurisdiction. (1) Any person, whether or not a citizen or
       resident of this state, who in person or through an agent or instrumentality does any of the
       following acts, thereby submits the person and, if an individual, the individual's




                                                    7
       representative, to the jurisdiction of the courts of this state for any claim for relief arising
       from the act:
               ....
               (B) committing a tortious act in this state;
               ....
               (L) having contact with this state which would support jurisdiction consistent
       with the constitutions of the United States and of this state."


       A two-step analysis is used when determining whether a Kansas court has personal
jurisdiction over a nonresident defendant. First, the court must determine whether
statutes—typically K.S.A. 2021 Supp. 60-308(b)—or caselaw provide a basis for the
exercise of jurisdiction over a particular defendant. If there is a basis for jurisdiction
under the long-arm statute, the court must next inquire if the exercise of personal
jurisdiction complies with the due process requirements of the Fourteenth Amendment to
the United States Constitution. Merriman, 282 Kan. at 440; Kluin, 274 Kan. at 894. That
said, depending on the statutory basis relied on, these steps are coterminous as Kansas'
long-arm statute permits the exercise of any jurisdiction consistent with the Kansas and
United States Constitutions. See K.S.A. 2021 Supp. 60-308(b)(1)(L).


       "The Due Process Clause of the Fourteenth Amendment constrains a State's
authority to bind a nonresident defendant to a judgment of its courts." Walden v. Fiore,
571 U.S. 277, 283, 134 S. Ct. 1115, 188 L. Ed. 2d 12 (2014). Under the due process
analysis, a court must determine whether a defendant has minimum contacts with Kansas
so that they should reasonably anticipate being hauled into court in Kansas. If such
contacts exist, the remaining question is whether the exercise of personal jurisdiction
would offend traditional notions of "'fair play and substantial justice.'" Burger King Corp.
v. Rudzewicz, 471 U.S. 462, 476, 105 S. Ct. 2174, 85 L. Ed. 2d 528 (1985).


       At the first hearing on L.S.'s PFS petitions, the district court stated, "[T]he fact that
[C.S. and E.S.] were personally served does give the Court personal jurisdiction over

                                                      8
both of them." The district court seemed to believe that any action filed under the
Protection from Stalking, Sexual Assault or Human Trafficking Act, K.S.A. 2021 Supp.
60-31a01 et seq., conveyed personal jurisdiction of the court over any defendant served
with process. But simply obtaining service of process over C.S. and E.S. cannot create
personal jurisdiction, especially when that service was not even carried out in this state.
There is no provision in K.S.A. 2021 Supp. 60-31a01 et seq. or in the Kansas long-arm
statute, K.S.A. 2021 Supp. 60-308, that grants a Kansas court personal jurisdiction over
out-of-state defendants simply by obtaining personal service of process against the
defendants.


       At the hearing on the motion to alter or amend judgment, the district court found
two statutory bases for the exercise of personal jurisdiction over C.S. and E.S.: (1) under
K.S.A. 2021 Supp. 60-308(b)(1)(B) by their commission of a tortious act in the state and
(2) under K.S.A. 2021 Supp. 60-308(b)(1)(L) based on their minimum contacts with
Kansas. We will examine each of these provisions.


Committing a tortious act in this state

       Even when accepting L.S.'s testimony and allegations as true and broadly
construing K.S.A. 2021 Supp. 60-308(b)(1)(B), the district court's finding that L.S.
presented a prima facie case of personal jurisdiction because C.S. and E.S. committed a
tortious act in Kansas is erroneous. The district court did not explain its finding in detail,
but it clarified that "the committing of the tortious act in this state, i.e., intentionally—
intentional infliction of emotional distress, tort of outrage, breach of privacy, defamation,
etc., would also place [C.S. and E.S.] in—under the Kansas long-arm statute."


       Although L.S.'s allegations might be read as supporting a claim of abuse of
process in Montana or Alabama, L.S. did not specifically allege in her petitions that her
parents had committed any torts within the state. Essentially, L.S. requested the

                                               9
protection from stalking orders to preemptively compel her parents not to use Kansas'
legal system in their attempts to gain custody of W.S.—none of their alleged conduct
occurred in or was aimed at Kansas.


       "Under Kansas law, 'committing a tortious act in this state' is broadly construed
under the long-arm statute to include tortious acts performed outside the state which
cause injury in Kansas to a Kansas resident. It makes no difference whether the injury
was physical or economic." Midwest Manufacturing, Inc. v. Ausland, 47 Kan. App. 2d
221, Syl. ¶ 3, 273 P.3d 804 (2012). That said, this basis for personal jurisdiction does not
"replace the need to demonstrate minimum contacts that constitute purposeful availment,
that is conduct by the nonresident defendant that invoked the benefits and protections of
the state or was otherwise purposely directed toward a state resident." (Emphasis added.)
Aeroflex Wichita, Inc. v. Filardo, 294 Kan. 258, 282, 275 P.3d 869 (2012); see also Far
West Capital, Inc. v. Towne, 46 F.3d 1071, 1078 (10th Cir. 1995) ("[C]ourts finding
personal jurisdiction based upon an intentional tort analysis have not created a per se rule
that an allegation of an intentional tort creates personal jurisdiction. Instead, they have
emphasized that the defendant had additional contacts with the forum.").


       If the district court's interpretation of K.S.A. 2021 Supp. 60-308(b)(1)(B) is
correct, then L.S. could move to Oklahoma, and then to Texas, and then to any other
state, and every new state she resided in would have personal jurisdiction over C.S. and
E.S. based on their commission of a tortious act. Construing the statutory provision this
broadly would render it meaningless.


       C.S. and E.S. did not commit any tortious acts aimed at Kansas—all the conduct
alleged occurred in Montana or Alabama before L.S. moved to Kansas. While the district
court would likely have had jurisdiction over C.S. and E.S. if they had filed a custody
lawsuit in Kansas (thereby seeking the benefits and protections of this state), they did not
do so. The actions outlined in L.S.'s petition and her testimony did not include tortious

                                              10
conduct aimed into this state. As a result, K.S.A. 2021 Supp. 60-308(b)(1)(B) did not
provide a basis for the district court to exercise jurisdiction over C.S. and E.S.


Minimum contacts with Kansas

       Next, this court must consider whether C.S. and E.S. had sufficient contacts with
Kansas to exercise personal jurisdiction under K.S.A. 2021 Supp. 60-308(b)(1)(L). When
K.S.A. 2021 Supp. 60-308(b)(1)(L) is used as a basis for jurisdiction, the long-arm statute
inquiry and the constitutional due process inquiry merge. Thus, the question simply
becomes whether the exercise of jurisdiction comports with due process. As noted above,
due process requires a showing that "the nonresident defendant purposely established
minimum contacts with the forum state, thereby invoking the benefits and protections of
its laws." In re Hesston Corp., 254 Kan. 941, Syl. ¶ 3, 870 P.2d 17 (1994).


       The United States Supreme Court has made clear that "'it is essential in each case
that there be some act by which the defendant purposefully avails itself of the privilege of
conducting activities within the forum State, thus invoking the benefits and protections of
its laws.'" Burger King Corp., 471 U.S. at 475. The relationship between a nonresident
defendant, the forum, and the defendant's suit-related conduct must manifest a substantial
connection with the state. Walden, 571 U.S. at 283-84; see also Merriman, 282 Kan. 433,
Syl. ¶ 18 ("The purposeful availment requirement ensures that a defendant will not be
haled into a jurisdiction solely as a result of random, fortuitous, or attenuated contacts.").


       L.S. contends that the district court had jurisdiction over her parents because their
pattern of harassing conduct crossed state lines into Kansas. More specifically, L.S.
characterizes the following as her parents' contacts with Kansas: (1) E.S. contacting a
Kansas sheriff to carry out service of process for the Montana custody case; (2) the
service of process of that Montana case at L.S.'s residence in Kansas; (3) threatening to
file a custody case in Kansas by their attorney; and (4) contacting L.S. through family

                                              11
members. The district court similarly characterized their contacts as "continuing even
after [L.S.] moved to Dodge City, including the contact with the sheriff, the service of
process on [L.S.] here in Kansas, threats of additional filings here in the state of Kansas
and ongoing contact that occurred through—at the behest of the—of [C.S. and E.S.]."


       The district court's findings related to C.S.'s and E.S.'s "ongoing contact" with L.S.
and the state of Kansas are not supported by the record. As both L.S. and the district court
recognized, none of the conduct alleged in L.S.'s petition occurred in Kansas. And "[t]he
mere allegation of injury to a resident caused by an out-of-state defendant does not
necessarily establish minimum contacts." Ausland, 47 Kan. App. 2d at 227.


       Instead, the minimum contacts analysis demands that courts make a case-by-case
analysis of whether a defendant "purposefully sought to obtain the benefits of the forum
state's laws." 47 Kan. App. 2d at 227. L.S. may have reasonably experienced trauma and
injury based on her parents' past behavior after her move to Kansas, but any injury that
she suffered was not caused by conduct that was aimed at this state. While it is true that
they accomplished service of process of the Montana case and were apparently
considering filing another such case in Kansas, there is no other evidence to suggest they
made any contact with L.S. while she was in Kansas. See Ausland, 47 Kan. App. 2d at
230 (holding that obtaining service over the plaintiff in a prior lawsuit was not a
substantial enough contact to create specific jurisdiction).


       L.S. testified that her uncle contacted her to warn of her parents' intent to try to
gain custody of W.S.—this communication was not made on her parents' behalf and is
not attributable to them in the minimum contacts analysis. The only other contact was
through L.S.'s sister, who appears to have discussed their parents—but there was no
allegation that she did so at the behest of C.S. and E.S. Even if such an allegation had
been made, a single communication would not constitute minimum contacts sufficient for
a Kansas court to exercise jurisdiction. See Kearns v. New York Community Bank, No.

                                              12
115,470, 2017 WL 1148418, at *7 (Kan. App. 2017) (unpublished opinion) ("'It is well-
established that phone calls and letters are not necessarily sufficient in themselves to
establish minimum contacts.'") (quoting Olsen v. Mapes, 139 Fed. Appx. 54, 57 [10th
Cir. 2005] [unpublished opinion]).


       "'A case should not be dismissed for want of jurisdiction as being outside the
scope of the statute, unless by no reasonable construction of the language could it be said
to fall within the statute's terms.'" Aeroflex, 294 Kan. at 274. But the record simply does
not support that C.S. and E.S. established minimum contacts with Kansas. As the United
States Supreme Court has repeatedly emphasized, any minimum contacts analysis must
focus on "the defendant's contacts with the forum State itself, not the defendant's contacts
with persons who reside there." Walden, 571 U.S. at 285.


       Here, the only contact that C.S. and E.S. had with L.S. that could be considered to
have occurred within Kansas was their attorney's representation to L.S.'s attorney that
they intended to file a custody lawsuit in Kansas if the Montana case was dismissed. C.S.
and E.S. had no direct contact with their daughter and granddaughter in Kansas, and their
only contact with the state was in acquiring service of process through the Ford County
Sheriff's Office for their Montana-based custody case. While there is no requirement that
a defendant be physically present in the forum state for the state to obtain personal
jurisdiction, C.S.'s and E.S.'s conduct and minute contact with Kansas cannot form the
necessary connection to allow jurisdiction over them.


       In sum, we find the district court lacked personal jurisdiction over C.S. and E.S.
under K.S.A. 2021 Supp. 60-308(b)(1)(L). C.S. and E.S. did not have minimum contacts
with Kansas so that granting personal jurisdiction over them would be consistent with
fundamental notions of fair play and substantial justice. C.S. and E.S. did not avail
themselves of the privilege of conducting activities within Kansas, nor did they invoke
the benefits and protections of Kansas laws. As a result, we reverse the district court's

                                             13
judgment and vacate the final PFS orders as void for lack of personal jurisdiction. We
need not address whether there was sufficient evidence to support the PFS orders.


      Reversed.




                                           14